FORM defuncfd
                             UNITED STATES BANKRUPTCY COURT
                                       District of Arizona

    DEFICIENCY NOTICE RE: APPLICATION FOR UNCLAIMED FUNDS

CASE NAME: PAUL D STUMP
CASE NUMBER: 2:11−bk−07856−EPB
DOCKET NUMBER: 41
DOCUMENT FILING DATE: 03/18/2021
DOCUMENT TITLE: APPLICATION FOR UNCLAIMED FUNDS



TO:                      Paul Douglas Stump, Claimant


The document you have filed cannot be further processed until you comply with the following.
Return a copy of this memorandum with any subsequent documents 30 days from the date of this Notice.

        Application must be signed by claimant(s).

        Submit a Notice of Service.

        Notice of Service must be signed.

        Submit a document that you resided at or conducted business from the address on the Court's record, such as
        a copy of a paycheck stub, tax form, utility bill, bank statement.

        Submit a document that verifies your current address.

        Submit a copy of a government−issued photo ID, such as, Passport, Military ID or a valid and current
        Driver's License.

        Submit a completed and signed IRS W−9 form. If more than one claimant, both must submit a form.

        Any person or entity making a claim for funds as an officer, past officer or principal of a business must
        provide documentation to authorize disbursement of such funds in lieu of any other such officer or principal.

        Any person or entity making a claim for funds as the owner of either a current or a defunct business must
        provide reliable, verifiable documentation as to current or past ownership and right to receive said funds.

        Any person or entity making a claim for funds as a successor business must provide documentation
        establishing the chain of ownership from the original business claimant.




                               − − − NOTICE CONTINUES ON NEXT PAGE − − −




      Case 2:11-bk-07856-EPB Doc 43 Filed 04/01/21 Entered 04/01/21 11:24:22                               Desc
                         Deficiency Memo for Unc Funds Page 1 of 2
       Any person or entity making a claim as a result of a purchase, transfer/assignment of claim must provide
       documentation evidencing the transfer of claim.

       Legal Representative for Deceased Claimant: Provide proof of identity of the owner of record.

       Legal Representative for Deceased Claimant: Provide a copy of a death certificate.

       Legal Representative for Deceased Claimant: Provide a certified copy of a letter of administration or a
       probated will.

       OTHER: 1) Submit a Proposed Order. 2) Submit a document that you resided at or conducted business from
       the address on the Court's record (17906 N. 92nd Lane, Peoria, AZ 85382), such as a copy of a paycheck
       stub, tax form, utility bill, bank statement.


Date: April 1, 2021

Address of the Bankruptcy Clerk's Office:                Clerk of the Bankruptcy Court:
U.S. Bankruptcy Court, Arizona
230 North First Avenue, Suite 101                        George Prentice
Phoenix, AZ 85003−1727
Telephone number: (602) 682−4000                         By: , Deputy Clerk
www.azb.uscourts.gov                                     Phone: 602−682−4000




    Case 2:11-bk-07856-EPB Doc 43 Filed 04/01/21 Entered 04/01/21 11:24:22                               Desc
                       Deficiency Memo for Unc Funds Page 2 of 2
